Citation Nr: 0422753	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  00-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of 
the lumbar spine, in excess of 10 percent prior to May 8, 
1998; and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1979 followed by service in the Texas Army National 
Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO, in pertinent part, granted entitlement to increased 
evaluation for osteoarthritis of the lumbar spine from 10 
percent to 20 percent effective May 8, 1998.  

In June 2003 the Board entered a decision that adjudicated a 
number of additional issues that arose from the December 1998 
RO rating decision.  Concurrently with that decision, the 
Board, pursuant to authority granted by the newly promulgated 
VA regulations, undertook additional evidentiary development 
with respect to the issue of entitlement to an increased 
rating of the lumbar spine.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

In June 2003 the Board remanded the case to the RO for 
initial consideration of the evidence obtained by the Board 
as the result of its own development, including the report of 
a current VA examination.  Further evidentiary development 
was also requested.  The RO subsequently reviewed the claim 
in March 2004 and continued its prior denial of an evaluation 
in excess of 20 percent.  The case has been returned to the 
Board for further review on appeal.  

As part of the evidentiary development requested by the Board 
in its June 2003 remand, the veteran underwent a February 
2004 VA orthopedic examination in which the examiner set 
forth a conclusion that the veteran was unable to engage in 
employment due to his service-connected back disability.  

The VA General Counsel has held that the Board is required to 
address the issue of entitlement to a total compensation 
rating based on individual unemployability (TDIU) pursuant to 
the provisions of 38 C.F.R. § 4.16(b) where the issue is 
expressly raised by the claimant or where the record before 
the Board contains evidence that the veteran may be unable to 
secure or follow a substantially gainful occupation due to 
his or her service-connected disability.  VAOPGCPREC 6-96.  



As the issue of entitlement to a TDIU has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
any indicated appropriate adjudicative action consistent with 
the above-cited General Counsel opinion.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  During the period before May 8, 1998, osteoarthritis of 
the lumbosacral spine was manifested by minimal degenerative 
changes and complaints of pain.  

2.  During the period before May 8, 1998, osteoarthritis of 
the lumbosacral spine was not productive of more than slight 
limitation of motion.  

3.  During the period before May 8, 1998, but before December 
16, 2002, osteoarthritis of the lumbosacral spine was 
manifested by chronic back pain, moderate limitation of 
motion, guarding of the lumbosacral muscles and paresthesias.  

4.  During the period before May 8, 1998, but before December 
16, 2002, osteoarthritis of the lumbosacral spine was 
productive of disability equivalent to moderate 
intervertebral disc syndrome or severe lumbosacral strain.  

5.  During the period since December 16, 2002, osteoarthritis 
of the lumbosacral spine has been productive of chronic back 
pain, moderate limitation of motion, guarding of the 
lumbosacral muscles, paresthesias, limited ambulation and 
interference with employment.  

6.  During the period since December 16, 2002, osteoarthritis 
of the lumbosacral spine has not been productive of ankylosis 
at an unfavorable angle.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the lumbosacral spine before May 8, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect before September 26, 
2003).  

2.  The criteria for an increased evaluation of 40 percent 
for osteoarthritis of the lumbosacral spine from May 8, 1998, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104; 
38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect before September 26, 2003).  

3.  The criteria for an increased rating of 60 percent for 
osteoarthritis of the lumbosacral spine from December 16, 
2002, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104; 
38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect before September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  



VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the December 1998 rating decision, the 
April 2000 Statement of the Case and the March 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim for an increased rating for the 
veteran's back disability.  The March 2004 supplemental 
statement of the case set forth the text of the VCAA 
regulations and of critical revisions of the applicable 
rating criteria.  

In addition, in July 2003 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that the RO would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letter 
served to put the veteran on notice of the applicability and 
effect of the VCAA and of his rights and responsibilities 
under the new law.  The veteran did not respond to the 
letter.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (usually 
the RO) decision on a claim for VA benefits.  In this case, 
the initial AOJ decision was made before November 9, 2000, 
the date the VCAA was enacted.  




VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a supplemental statement of the case was 
provided to him.  No further communication was received from 
him.  He has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  




With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Although the July 2003 letter's compliance with elements (2) 
and (3) is explicit and comprehensive, the information 
provided therein does not directly relate to the criteria for 
establishing entitlement to an increased rating for the 
purpose of satisfying element (1).  The best information 
would have been an explanation that evidence of a worsening 
of the service-connected disability was required to support 
the claim, but this underlying fact is implicit in the very 
nature of the claim, and the absence of such evidence, as 
determined by the RO, has been discussed at length in the RO 
rating decisions, Statement of the case and Supplemental 
statement of the case.  

To the extent that a more direct and comprehensive 
explanation would have been desirable, the Board believes 
that its absence did not detract from the veteran's ability 
to understand the nature of his claim or what he had to do to 
substantiate it.  The Board further finds that it is doubtful 
that the ultimate development of the record by either the 
veteran or the RO would have been different if the element 
(1) notice had been more complete, and that the lack of such 
notice was no more than harmless error in the context of the 
entire record.  All of the communications from the RO to the 
veteran in the aggregate fully satisfy the spirit of the 
requirements of a VCAA notice.

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letter that was provided to the appellant 
does not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  

As noted above, the RO's July 2003 letter discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  As noted above, it is also 
relevant that the veteran did not respond to this notice.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has undergone several VA 
examinations to provide information regarding the current 
status of his back disability and to obtain the requisite 
medical opinions.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria
Increased Ratings - General

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2003), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2003).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2003).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 20 percent rating 
for moderate disability, with recurring attacks.  


A 40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Code 5293 (2003). 

Under Code 5295, pertaining to lumbosacral strain, a 
20 percent rating may be assigned when there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating is assignable for severe lumbosacral 
strain, "with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion."  38 C.F.R. § 4.71a, Code 5295 (2003).

Under Code 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is applied for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003 (2003).  

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion.  The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a (2003).  

Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 22, 2002

Under the revisions to Code 5193, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis
10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  


Factual Background

Service connection for osteoarthritis of the lumbar spine was 
granted by the RO in October 1987. a 10 percent rating was 
assigned from February 1987.  The evidence of record before 
the RO included service medical records which showed that the 
veteran had complained of lumbar pain and the report of a 
July 1987 VA examination.  No limitation of motion was 
reported.  X-rays showed minimal degenerative changes at L4.  
The diagnosis was back injury with minimal degenerative 
arthritis of the lumbar spine.  

A claim for an increased rating was received from the veteran 
in March 1996.  VA outpatient treatment records covering the 
periods from October 1994 to April 1996, August 1996 to 
February 1997, August 1996 to February 1997 and April 1997 to 
May 1998 were thereafter received.  None of the treatment 
entries described therein contained references to complaints 
or clinical findings regarding the back.  

The veteran underwent a VA examination in October 1998 at 
which he reported that he had injured his lumbosacral spine 
in service when he fell off a Jeep and stated that he had had 
chronic back pain since then.  The pain was present on a 
daily basis and was severe in intensity, lasting all day.  He 
stated that he had difficulty in his job as a driver and had 
to take time off due to pain in the back and leg.  His 
ambulation was limited to one block.  On examination, flexion 
was limited to 40 degrees, extension to 10 degrees, and 
lateral flexion to 10 degrees to each side with pain 
throughout the range of motion.  There were paresthesias in 
the right lower extremity and guarding of the paralumbar 
muscles.  The diagnoses were moderate lumbosacral strain and 
minimal degenerative joint disease of the lumbosacral spine.  

VA outpatient treatment records for the period from August 
1998 to July 2000 are of record.  In October 1998 it was 
reported that the veteran had moderately severe lumbosacral 
strain secondary to degenerative joint disease.  Limitation 
of motion was the same as that reported at the October 1998 
VA examination.  

At a VA examination in July 2001 the veteran complained of 
chronic pain and muscle spasm in the back.  The range of 
motion was normal.  

The veteran underwent a VA examination in December 2002 at 
which he complained of pain and tightness in the back which 
was exacerbated by certain movements such as walking or 
getting up.  It was usually 6 to 7 on a scale of 10 and could 
be as bad as 9.  He had used up 108 hours of sick leave 
because of his back.  On examination the spine was straight.  
Straight leg raising was positive at 30 degrees bilaterally.  
Strength was intact in the lower extremities and there was no 
gross sensory deficit.  He could walk on his toes and heels 
but his gait was wide-based.  X-rays showed osteoarthritis 
with mild spurring of the lumbar vertebrae.  The diagnosis 
was osteoarthritis of the lumbar spine.  The examiner 
expressed the opinion that the veteran could be expected to 
be 10 percent worse during a flare-up.  

In a September 2003 addendum, the examiner stated that a 
magnetic resonance imaging (MRI) had shown no evidence of 
disc herniation or spinal stenosis.  

The veteran underwent a VA examination in February 2004 
pursuant to the Board's remand.  He complained of 
longstanding back pain that went down to the feet, worse on 
the right.  The pain was better if he took ibuprofen or lay 
down.  He stated that with a cane he could walk a block and 
that without a cane he could walk across the Regional Office.  
He denied erectile problems or bowel or bladder complaints.  
He reported great difficulty doing household chores.  

On examination there was tenderness around the lumbosacral 
spine with exquisite tenderness of the right L5-S1 disc 
space.  Flexion was to 45 degrees, right bending was 20 
degrees, and left bending was to 30 degrees.  There was pain 
at the extremes of each of these motions.  The examiner 
believed that the range of motion was additionally limited by 
pain, fatigue, weakness and lack of endurance during 
repetitive use or flare-ups and might make the back 20 
percent worse during flare-ups.  The veteran had an antalgic 
wide-based gait, especially when walking without a cane.  
Thigh and leg measurements were equal though there was poor 
muscle tone.  

The veteran complained of decreased sensation throughout the 
right leg.  Strength was good in the lower extremities except 
that he could not walk on his heels and toes.  The examiner 
commented that the arthritis of the spine appeared to make 
the veteran unemployable in a civil position.  The examiner 
also commented that the lumbosacral strain was directly 
related to and caused by the degenerative joint disease and 
limitation of motion of the lumbar spine.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994); see also 
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  


The back disability for which service connection has been 
granted is osteoarthritis of the lumbosacral spine, though 
lumbosacral strain is also clearly present.  When the Board 
remanded the case in June 2003, the RO was asked to 
adjudicate the question of entitlement to service connection 
for lumbosacral strain as secondary to the service-connected 
arthritis.  The RO did not thereafter formally adjudicate the 
service connection question, but it is clear from the file 
that it considered all documented back pathology in deciding 
the increased rating issue and that all symptomatology due to 
the lumbosacral stressor is included in the current rating.  

Accordingly, the service-connected low back disability, 
regardless of its descriptive label, must be deemed to 
include both arthritis and lumbosacral strain.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) (assignment of a 
rating for a service-connected disability on the basis of 
symptoms of non-service connected disability constituted a 
grant of service connection for the formerly non-service 
connected disability as a matter of law).  This requirement 
is consistent with the medical opinion evidence of record in 
this case, which attributes the development of lumbosacral 
train to the underlying osteoarthritis.  


Entitlement to an Evaluation in excess of 10 percent 
prior to May 8, 1998

The regulations used to evaluate back disabilities, including 
intervertebral disc syndrome, have changed twice since the 
veteran filed his claim.  The first amendment created new 
criteria for intervertebral disc syndrome that became 
effective on September 23, 2002.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
The second regulatory change established criteria for 
evaluating disabilities of the spine and became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003)(to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, and Plate V).  




Neither of these changes apply to the period before May 8, 
1998, during which the disability was rated as 10 percent 
disabling under Code 5292 as it existed before the recent 
changes.  Under Diagnostic Code 5003, arthritis is rated on 
the basis of limitation of motion of the affected joint or 
joints.  

The evidence pertaining to the period between the veteran's 
March 1996 claim for increase and the May 1998 VA examination 
upon which the later 20 percent was ultimately based is 
limited to VA outpatient treatment records compiled during 
that period.  

No VA examination was conducted in connection with the 
original March 1996 claim for increase.  The outpatient 
treatment records contain no reference to pathology of the 
lumbosacral spine.  

In this evidentiary vacuum it is impossible to make any 
findings that would support the assignment of a rating higher 
than 10 percent under any of the applicable rating codes then 
in effect.  No range of motion findings are of record, nor is 
there any description of functional impairment that might 
support a higher rating by analogy to lumbosacral strain.  It 
can be assumed that the underlying degenerative changes of 
the lumbosacral spine that had been documented on previous X-
rays were still present and that the veteran continued to 
have complaints of pain, but there is nothing to show that 
the overall level of impairment had worsened since the 10 
percent rating was originally assigned such as to warrant the 
granting of an increased rating.  

Accordingly, a preponderance of the evidence of record is 
against the claim for an increased rating during the period 
before May 8, 1998.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); see also 38 C.F.R. § 3.102 (2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Entitlement to an Evaluation in excess of 20 percent 
from May 8, 1998

The assignment of a 20 percent rating from May 8, 1998, was 
based on findings reported at the VA examination performed on 
that date.  At that time, the veteran complained of severe 
pain.  His ambulation was limited to one block, motion of the 
spine was limited in all directions, there were paresthesias 
in the right lower extremity, and there was guarding of the 
paralumbar muscles.  

The medical evidence recorded on and since May 8, 1998, shows 
a significantly greater level of disability than that 
previously documented.  The Board believes that an increased 
rating of 40 percent is warranted from May 8, 1998, and that 
a further increase to 60 percent is warranted from December 
16, 2002.  

For the period beginning on May 8, 1998, the veteran is 
potentially entitled to an increased rating of 40 percent 
under the code for limitation of motion of the lumbar spine.  
Under a literal reading of entitlement criteria, the severe 
limitation of motion required for the next higher rating of 
40 percent under Code 5292 is not shown.  

However, the nature of the symptomatology reported at the May 
1998 and December 2002 VA examinations warrants consideration 
of the rating under the provisions of Diagnostic Code 5293 
for intervertebral disc syndrome.  Paresthesias were reported 
in May 1998 and a positive straight leg raising was reported 
in December 2002.  Despite the absence of a diagnosis of 
intervertebral disc syndrome, the level of disability 
demonstrated appears to equate with that contemplated by the 
Code 5293 criteria for a 40 percent rating for moderately 
severe impairment based on the May 1998 findings.  
Alternatively, a 40 percent rating would also be assignable 
under Code 5295 by analogy to lumbosacral strain with 
consideration of 38 C.F.R. § 4.7.  In making this 
determination, the Board has considered the effects of pain 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 (see discussion 
below).  




To establish entitlement to a rating higher than 40 for 
intervertebral disc syndrome under the pre-September 2002 
criteria, a finding that the disability was productive of 
pronounced disability was required.  The specific findings 
cited in the rating schedule as examples of pronounced 
disability are not documented, however, nor do the 
examination findings suggest that symptomatology equivalent 
to pronounced intervertebral disc syndrome was present.  A 40 
percent rating is therefore the highest rating assignable 
from May 8, 1998.  

The report of the VA examination performed in December 2002 
shows that an increase in disability had occurred since May 
1998.  The veteran had severe pain.  Straight leg raising was 
positive at 30 degrees.  Although no gross sensory deficits 
were present, the veteran walked with a wide-based gait.  His 
symptoms were chronic and persistent enough to require that 
he use 108 days of sick leave during the current year.  

The Board finds that with a liberal reading of the rating 
criteria and consideration of 38 C.F.R. § 4.7, a proper basis 
is provided for the assignment of a 60 percent rating from 
December 16, 2002, by analogy to pronounced intervertebral 
disc syndrome.  

In assigning this rating the Board has considered the effects 
of pain.  See 38 C.F.R. § 4.40 (2003).  This regulation does 
not require a separate rating for pain, but the impact of 
pain must be considered in making a rating decision.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  38 C.F.R. 
§ 4.45(f) (2003) states that "[p]ain on movement" is a 
relevant consideration for determinations of joint 
disabilities, that the lumbar vertebrae, like the cervical 
and dorsal vertebrae, are considered groups of minor joints, 
and that the "lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions."  Where a 
disability is rated on the basis of limitation of motion, the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 pertaining to 
impairment due to pain must be taken into account.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  




Notwithstanding that the increased rating is assigned under 
the Code for intervertebral disc syndrome rather than 
limitation of lumbar spine motion, the VA General Counsel has 
held that Diagnostic Code 5293 involves loss of range of 
motion and that, pursuant to Johnson, 38 C.F.R. §§  4.40 and 
4.45 should be applied when a veteran's disability is rated 
under this diagnostic code.  See VAOPGCPREC 36-97.  

The 60 percent rating assigned herein under Code 5293 is the 
highest rating assignable in the absence of ankylosis of the 
spine at an unfavorable angle.  It is neither shown nor 
contended that ankylosis is present.  Accordingly, the record 
presents no basis for a rating higher than 60 percent under 
the applicable criteria.  38 U.S.C.A. § 5107(b).  

The RO has reviewed the findings reported at the February 
2004 VA examination in light of the newly revised rating 
criteria for intervertebral disc syndrome and disabilities of 
the spine.  However, those criteria do not set forth a rating 
higher than 60 percent except for unfavorable ankylosis of 
the entire spine and therefore provide no basis for a rating 
higher than 60 percent.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the lumbosacral spine prior to May 8, 1998, 
is denied.  

Entitlement to an increased evaluation of 40 percent for 
osteoarthritis of the lumbosacral spine from May 8, 1998, is 
granted, subject to the criteria governing the payment of 
monetary awards.  


Entitlement to an increased evaluation of 60 percent for 
osteoarthritis of the lumbosacral spine from December 16, 
2002, in granted, subject to the criteria governing the 
payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



